                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


PHILLIP W. O’QUINN,

      Petitioner,

v.                                            CASE NO. 3:18cv9/MCR/EMT

JULIE JONES,

     Respondent.
___________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 27, 2018. ECF No. 20. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                          Page 2 of 2

       Accordingly, it is now ORDERED as follows:

       1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

       2.     Respondent’s motion to dismiss, ECF No. 14, is GRANTED.

       3.     The habeas petition, ECF No. 1, is DISMISSED as untimely.

       4.     A certificate of appealability is DENIED.

       DONE AND ORDERED this 20th day of December 2018.




                                           s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:18cv9/MCR/EMT
